Case 4:19-cv-07994-DMR Document 1A, Fraqizeyps Hee Dwre

CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS /
Colette Savage

JS-CAND 44 (Rev. 07/19)

 

DEFENDANTS
Mark Savage

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (/f Known)

(b) County of Residence of First Listed Plaintiff ASA county BOILSE IDAHO Hill County Hubbard Texas

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (lirm Name, Address, and Telephone Number)

 

 

 

 

 

 

in pro se
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Til. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 US.G Plaintiff 3 Federal Questi a ae pre DEF
.S. Government Plaintt ederal Question itiz i * Princi
(U.S. Government Not a Party) Citizen of This State | 1 Incorporated or Principal Place 4 4
of Business In This State
oo, Citizen of Another State x2 x 2 Incorporated and Principal Place 5 5
2 U.S. Government Defendant %4 Diversity of Business In Another State
(Indicate Citizenship of Parties in Item II) Le . . Bi Fae
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
& CONTRACT ; TORTS... FORFELTURE/PENALTY BANKRUPTCY _OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure of 422 Appeal 28 USC § 158 375 False Claims Act
120 Marine 310 Airplane 365 Personal Injury — Product Property 21 USC § 881 423 Withdrawal 28 USC 376 Qui Tam (31 USC

130 Miller Act

315 Airplane Product Liability

Liability

690 Other

§ 157

 

 

 

 

§ 3729(a))
400 State Reapportionment

140 Negotiable Instrument 320 Assault, Libel & Slander. 367 Health Care/ LABOR PROPERTY RIGHTS |
150 Recovery of 330 Federal Employers’ Phatnpcentical Personal 710 Fair Labor Standards Act 820 Copyrights 410 Antitrust
Overpayment Of Liabili Injury Product Liability 430 Banks and Banking
Vetcran’s Benefits _ i. vy 368 Asbestos Personal Injury 720 Labor/Management 830 Patent 450 Commerce
151 Medicare Act 0 Marine Product Liability Relations 835 Patent—Abbreviated New :
345 Marine Product Liabili 740 Railway Labor Act Drug Application 460 Deportation
152 Recovery of Defaulted ¥ PERSONAL PROPERTY
Sindunl Comme (Exefudes 350 Motor Vehicle 370 Other Fraud 751 Family and Medical 840 Trademark 470 Racketeer Influenced &
se ‘ “ her Frau , ‘a
Veterans) 355 Motor Vehicle Product . . Leave Act SOCIAL SECURITY orrupt Organizations
153 Recovery of Liability 371 Truth in Lending 790 Other Labor Litigation 7 480 Consumer Credit
Overpayment 360 Other Personal Injury 380 Other Personal Property 791 Employce Retirement 861 Bhentese, 5 485 ‘pelephone Consumer
mage r " nate
362 Personal Injury -Medical amag' Income Sccurity Act 862 Black Lung (923) rotection Act

o1 Veteran’s Benefits

385 Property Damage Product

 

 

 

 

863 DIWC/DIWW (405(g))

 

 

490 Cable/Sat TV

160 Stockholders’ Suits — Liability IMMIGRATION 864 SSID Title XVI 850 Securities/Commodities/

om one onne viabl CIVIL RIGHTS PRISONER PETITIONS | *° peinres 865 RSI (405(2)) Exchange

OeFoniee "440 Other Civil Rights HABEAS CORPUS ee Ole henrtwration FEDERAL TAX SUITS ne ra fee aeons

441 Voting 463 Alien Detainee Actions 870 Taxes (U.S. Plaintiff or Br teu ra ; ¢ . ;

REAL PROPERTY 442 Employment 510 Motions to Vacate Defendant) 893 Environmental Maltoas

210 Land Condemnation 443 Housing/ Sentence 871 IRS—Third Party 26 USC 895 Freedom of Information

220 Foreclosure Accommodations 530 General § 7609 Act .

230 Rent Lease & Ejectment 445 Amer. w/Disabilities— 535 Death Penalty 896 alaldetoals

240 Torts to Land Employment OTHER 899 Administrative Procedure

245 Tort Product Liability
290 All Other Real Property

 

446 Amer. w/Disabilities—Other
448 Education

 

540 Mandamus & Other
550 Civil Rights

__ 555 Prison Condition

560 Civil Detainee—
Conditions of
Confinement

 

 

 

Act/Review or Appeal of
Agency Decision

950 Constitutionality of State

Statutes

 

V. ORIGIN (Place an “X” in One Box Only)
1 Original 2 Removed from 3 Remanded from 4 Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District (specify) Litigation—-Transfer Litigation—Direct File

 

Vv

I. CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

ELDER ABUSE FRAUDULENT INDUCEMENT

 

 

 

 

 

ACTION ° =
Brief description of cause;

VIT. REQUESTEDIN | CHECK IF THISIS ACLASS ACTION DEMAND $ 3,000,000 CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. JURY DEMAND: X Yes No
VIII. RELATED CASE(S),

IF ANY (ee inno Tupce JUDGE SWEET DOCKET NUMBER MARIN CA. CV 1700381
TX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) x SAN FRANCISCO/OAKLAND SAN JOSE EUREKA-MCKINLEYVILLE
DATE 12/1/2019 SIGNATURE OF ATTORNEY OF RECORD
